The statute is, that if any person lawfully committed to any of the gaols in this state, shall break such gaol and make his escape through the defects or insufficiency of such gaol, the cost and charges occasioned and the damages sustained thereby shall be paid out of the county treasury of that county, etc. provided nevertheless, that nothing in this act shall be construed to prejudice or hinder any party or person from recovering any cost, expense or damages of the person or persons, or from their estates who shall break or be aiding or assisting in breaking the gaol; or who shall escape or be aiding thereto, according to law: And when such remedy for satisfaction may be had, the county shall not be charged with, nor be ordered to pay said expense cost, and damage; provided also, that nothing in this act shall be extended to excuse any sheriff in any escape, except what happens through the insufficiency of the gaol aforesaid, and that without his default or negligence; nor shall this act hinder any person from any remedy he now hath, or hereafter by law may have, in all or any of the matters aforesaid.
The law in joins it upon every county to keep and maintain in good and sufficient repair, a common gaol in every county town in the several counties, at the charge and expense of the respective counties; and makes them responsible for the damages and cost any person shall suffer through their negligence, in this respect. Whenever therefore there is an escape through the insufficiency of the gaol, the county is liable, unless the county can point out and show a clear and certain remedy against some other person or persons, of whom satisfaction for said cost and damages may be recovered, and so come within the proviso of the statute.